NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 01 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50017

              Plaintiff - Appellee,              D.C. No. 3:12-cr-04076-GPC-1

 v.
                                                 MEMORANDUM*
CRUZ TORRES-GONZALEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                        Argued and Submitted May 6, 2015
                              Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

      Cruz Torres-Gonzalez (Torres) appeals his convictions for unlawful reentry

and making a false statement to a federal officer in violation of 8 U.S.C. § 1326

and 18 U.S.C. § 1001. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The district court did not commit plain error by instructing the jury that to

find Torres guilty under 18 U.S.C. § 1001, it was required to find that he made a

false statement “willfully, that is, deliberately and with knowledge that the

statement was untrue.” Assuming, without deciding, that the jury instruction

amounted to error, Torres cannot establish that the error affected his substantial

rights. United States v. Marcus, 560 U.S. 258, 262 (2010). Torres admitted at trial

that he had been deported at least twenty times, that he had prior convictions for

illegal reentry, and that he had previously pled guilty to the crime of making a false

statement to a federal officer. Given Torres’s extensive history with immigration

authorities and his prior convictions for the same offense, he cannot credibly

maintain that he did not know it was unlawful to make a false statement to

immigration authorities.

      2. The district court correctly concluded that sufficient evidence satisfied the

materiality element of the crime of making a false statement to a federal officer in

violation of 18 U.S.C. § 1001. Jackson v. Virginia, 443 U.S. 307, 318–19 (1979).

A rational jury could have concluded that Torres’s use of a false name when he

was detained by border officials was “capable of influencing[] the decision of the

decisionmaking body to which it was addressed.” United States v. King, 735 F.3d
1098, 1107–08 (9th Cir. 2013). That border officials were eventually able to


                                          2
ascertain Torres’s correct name from his fingerprints is irrelevant. In assessing

materiality, “our concern is not with the extent of the agency’s reliance, but rather

with the intrinsic capabilities of the false statement itself.” Id. at 1108 (internal

quotation marks omitted).

      3. Sufficient evidence also supported the jury’s finding that Torres

voluntarily reentered the United States without permission in violation of 8 U.S.C.

§ 1326. Jackson, 443 U.S. at 319. United States Border Patrol Agent Phillip

Kader testified that he arrested Torres approximately two miles north of the United

States-Mexico border. Although Torres testified that he was forcibly dragged

through a border fence into the United States from Mexico, the jury could have

reasonably disbelieved his account. We must “assum[e] that the jury resolved all

[credibility and evidentiary disputes] in a manner which supports the verdict.”

Bruce v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004) (quoting United States v.

Ramos, 558 F.2d 545, 546 (9th Cir. 1977)).

      4. The district court did not abuse its discretion by admitting the testimony

of the government’s handwriting expert, Sandra Homewood. United States v.

Gonzales, 307 F.3d 906, 909 (9th Cir. 2002). Based on Homewood’s testimony at

the Daubert hearing, the district court correctly found that Homewood’s method of

handwriting analysis had been tested; had a reasonable error rate; was subject to


                                            3
peer review; and was subject to certain standards, even if not completely

standardized. See United States v. Prime, 431 F.3d 1147, 1151–54 (9th Cir. 2004)

(holding that the same method of handwriting analysis utilized by Homewood

satisfied the reliability requirement of Federal Rule of Evidence 702). Nor was the

district court’s finding that Homewood was “well-versed” and “well-experienced”

in the field of handwriting analysis clearly erroneous. Homewood testified that she

had over thirty years of experience in the field of handwriting analysis and was

certified by the American Board of Forensic Document Examiners.

      5. Nor did the district court err in admitting Homewood’s testimony that

Torres deliberately disguised his handwriting when ordered to provide an

exemplar. The challenged testimony did not violate Federal Rule of Evidence

704(b) because it did not “compel[] the jury to conclude that the defendant did or

did not posses the requisite mens rea” of the crimes for which he was charged.

United States v. Finley, 301 F.3d 1000, 1014–15 (9th Cir. 2002). Nor did the

district court abuse its discretion in admitting Homewood’s testimony that she was

“absolutely certain” that Torres wrote the signature “Juan Ruiz Gonzalez” on the

Form I-286. A forensic document examiner may state her ultimate conclusion as

to whether the defendant’s handwriting appears on questioned documents. See

Prime, 431 F.3d at 1152, 1154. Moreover, Homewood’s testimony mirrored the


                                          4
language used by the American Society for Testing and Materials to describe a

Level 1 identification, and the district court expressly permitted Homewood to

testify that her identification of Torres’s handwriting satisfied Level 1.

      AFFIRMED.




                                           5